DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on September 19, 2022.  This action is made final.
Claims 1, 2, 5, 6, 9, and 16 are amended.  Claims 1-20 are pending for examination.  Claim 1 is an independent claim.

Information Disclosure Statement
The information disclosure statements submitted on August 1, 2022, and September 19, 2022, were filed before the mailing of an action closing prosecution in the application and was accompanied by the required statement or the required fee.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 as amended is objected to because of the following informalities: the space following the phrase “with the controller” and preceding the comma should be removed.  Appropriate correction is required. 
Claim 2 as amended is objected to because of the following informalities: the phrase “comprising the step of the steps of” should read “comprising the steps of.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Austern et al., U.S. Patent Application 2021/0073433 A1 (published Mar. 11, 2021) (hereinafter “Austern”) in view of Gallo et al., U.S. Patent Application 2021/0150088 A1 (published May 20, 2021) (hereinafter “Gallo”) and Thomson et al., U.S. Patent 4,642,780 (issued Feb. 10, 1987) (hereinafter “Thomson”).
Regarding Claim 1, Austern teaches a method of quantifying building metrics related to code compliance based upon artificial intelligence analysis of a two-dimensional representation (see, e.g., Austern, Abstract, describing methods and systems for extracting data from a 2D floor plan and retaining it in a building information model with operations including using a machine learning model to identify boundaries of rooms; and paras. 161, 176, 230, 301, 431, 527, 603, and 745, describing identifying and avoiding code and compliance issues), the method comprising the steps of:
Receiving into a controller the two-dimensional representation of at least a portion of a building (see, e.g., id., paras. 716 and 717 and Fig. 25D, describing and illustrating an exemplary process for extracting data from a 2D floor plan and retaining it in a building information model, the process performed by a processing device and the process including accessing a floor plan in a variety of formats and in a variety of ways such from local or networked storage; para. 137, describing the floor plan accessed in a variety of ways including uploaded, linked, retrieved, recovered, extracted, or otherwise provided to or obtained for analysis by at least one processor; paras. 132, 319, and 662, describing a floor plan in various vector and raster file formats; and para. 319, describing a floor plan as including a diagram of a room, a suite of rooms, a whole floor of rooms, or an entire building of rooms and describing examples in which the floor plan include such representations as viewed from above) and with the controller, determining that a given two-dimensional representation comprises a vector diagram (see, e.g., id., paras. 122, 132, 136, 298, 319, 331, 475, 662 and 672, describing a floor plan represented in various vector file formats and describing analysis based on vector information [representing determining that a file comprises a vector image]);
Representing the two-dimensional representation as a first raster image comprising a pattern of pixels (see, e.g., id., para. 662, describing embodiments in which a 2D floor plan is an image file, providing examples of various raster file formats, and indicating a rasterized image as representing a grid of pixels; para. 124, describing embodiments in which an image file of certain types comprises representations of room borders as pixels without any associated metadata or semantic designation; and paras. 126, 215, 333, and 674, describing various processing performed on pixel-based images);
Specifying a range of image size for input into an artificial intelligence (“AI”) engine (see, e.g., id., paras. 717 and 718 and Fig. 25D, describing use of a variety of machine learning methods and conducting a variety of types of analysis to identify and demarcate elements of a floor plan; para. 316, describing a variety of approaches that consider geometric or other image properties of floor plans and use artificial intelligence models to semantically enrich floor plans; and paras. 131, 335, and 487, describing embodiments in which floor plans are cropped or resized [representing a range at least in the sense of an accepted image size] such as resized to 1024×1024, 512-512, or other suitable sizes before inputting them to an artificial intelligence model);
Analyzing the first raster image with the AI engine operative on the controller to ascertain multiple components comprising architectural aspects and walls included in the first two-dimensional representation and represented as a pattern of pixels in the first raster image (see, e.g., id., paras. 717 and 718 and Fig. 25D, describing the floor plan as demarcating a plurality of rooms, describing and illustrating the process for extracting data from a 2D floor plan as including performing identifying wall boundaries of the plurality of rooms using a machine learning method, and describing use of a variety of machine learning methods and conducting a variety of types of analysis to identify wall boundaries);
Identifying an item of known length in the first raster image (see, e.g., id., para. 720 and Fig. 25D, describing and illustrating the process for extracting data from a 2D floor plan as including generating a building information model, the building information model including the identified wall boundaries, and describing embodiments in which generating the model includes accessing a rule defining a scale of a 2D floor plan which is used to generate the building information model; and paras. 686 and 687, describing a floor plan as having a scale between drawing units of a floor plan file and length units in the real world, the scale referring to the real-world units a drawing unit represents.  Note that determining a scale between a floor plan and the real world comprises identifying an item of known length at least in the sense of determining lengths);
Generating a first interactive user interface comprising vertices including dynamic lines and dynamic polygons to represent at least some of the multiple components included in the first two-dimensional representation comprising dynamic components with at least one parameter changeable by via the first interactive user interface (see, e.g., id., para. 722 and Fig. 25D, describing and illustrating the process for extracting data from a 2D floor plan as including displaying, at an interface, a comparison of at least a portion of the 2D floor plan and the building information model and describing embodiments in which a building information model includes displaying both the 2D floor plan and the model and embodiments in which a graphical representation of the building information model at the interface enables pan, tilt, and zooming of the graphical representation of the building information mode; para. 723 and Fig. 25D, describing displaying the building information model at the interface such that a user is able to interact with the generated building information model and provide various inputs to change the model; para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model);
Arranging the dynamic components descriptive of architectural aspects and walls in the first interactive user interface, each region comprising a region area space defined by a first set of boundaries (see, e.g., id., paras. 720, 722, and 723 and Fig. 25D, describing generating the building information model including the identified wall boundaries and describing displaying the building information model at the interface such that a user is able to interact with the generated building information model and provide various inputs to change the model or displayed views of the model);
Referencing the first set of boundaries, generating an area of a first feature based upon the first set of boundaries, and a length of a second feature based upon the first set of boundaries (see, e.g., id., paras. 772, describing embodiments that further include accessing architectural feature data associated with a plurality of rooms of a floor plan including a width of a room, room bounding length, or any other features associated with room geometry; and 773 and Fig. 28A, describing and illustrating an example in which AI analysis has been used to identify various features within a floor plan such that the floor plan is used to access architectural features within a region of the floor plan including an area of an office or other geometric or architectural properties);
With the AI engine and referencing the area of the first feature calculating an occupancy load for the building (see, e.g., id., paras. 94, 98, 102, 42, 151, 159, 161, 166, and 169, describing various methods comprising performing analysis of rooms of a floor plan of a building information model; paras. 5-12, 245, 253, and 307 and Figs. 6B and 9, describing and illustrating methods including generatively analyzing rooms of a floor plan to determine conformance to functional requirements and to output solutions; paras. 171 and 378, describing embodiments in which generative analysis includes occupancy evaluations; paras. 360-364, describing embodiments in which a floor plan is enriched by associating semantic designations with architectural features and/or equipment, describing semantic designations added to a zone associated with a space with a zone being an aggregation of a plurality of architectural rooms and/or spaces sharing a common characteristic, describing embodiments in which an occupancy zone is a plurality of rooms or spaces within a building grouped according function such as residential, mercantile, high-hazard, assembly, or others, and describing embodiments in which occupancy zones are used for building and fire code enforcement and are defined by municipal, state, national, or international codes or other standards [indicating determination of an occupancy load in some form]; and paras. 143, 148, 227, 237, 329, 367, and 436, indicating various functional requirements and other constraints comprising determining occupancy levels);
With the AI engine and referencing the length of the second feature calculating a travel distance to a point of egress from a designated area included in the building (see, e.g., id., paras. 94, 98, 102, 42, 151, 159, 161, 166, and 169, describing performing analysis of rooms of a floor plan of a building information model; paras. 5-12, 245, 253, and 307 and Figs. 6B and 9, describing generatively analyzing a floor plan to determine conformance to functional requirements and to output solutions; paras. 173, 174, 268-270, and 309, indicating use of generative analysis or other AI methods to identify egress points; paras. 161-163 and 603, describing embodiments in which generative analysis includes analyzing inputs associated with a room to determine equipment placement locations and technical specifications consistent with a functional requirement, describing analysis of data including a distance between a piece of equipment in a room and the nearest exit point, and describing an example comprising determining a placement location for an alarm initiating device that has a maximum allowable distance from an egress point [indicating calculating a travel distance from potential locations to an egress point]);
Comparing one or both of the occupancy load and the travel distance to the point of egress with a code designated by an authority having jurisdiction (see, e.g., id., para. 161, describing embodiments in which generative analysis analyzes rooms to determine equipment placement locations and technical specifications consistent with a functional requirement and describing generative analysis used to avoid code and compliance issues; para. 143, describing embodiments in which functional requirements are based on applicable national, state or municipal codes or industry standards; para. 364, describing embodiments in which occupancy zones are defined by municipal, state, national, or international codes or other standards; paras. 162 and 163, describing an example in which an alarm initiating device has a maximum allowable distance from an egress point; paras. 149, 161, 176, and 181, indicating embodiments in which equipment requirements are based on a rule, code, regulation, and/or standard; paras. 161, 176, 230, 301, 431, 527, 603, and 745, describing use of generative and other analyses to identify code and compliance issues; and para. 527, describing embodiments in which an optimized solution is one designed to maximize compliance with functional specifications.  Note that compliance determinations as described comprise comparing features of a floor plan and building information model with functional requirements [which may represent code issued by an authority] in some form);
Generating a user interface indicating a status of whether the building is in compliance with the code designated by the authority having jurisdiction (see, e.g., id., paras. 6, 7, 10, 160, 166, 167, 170, 177, 187, 189, 203, 204, 238, 244-249, 297, 300-302, 315, 557, 629, and 744 and Figs. 1, 5, and 8, describing outputting or displaying solutions that meet or optimize criteria based on functional requirements [which may represent code issued by an authority]; paras. 161, 176, 230, 301, 431, and 527; indicating embodiments comprising outputting indications of a level of compliance such as an indication of a percentage of compliance with functional specifications; para. 436, describing an embodiment in which an alert is sent if maximum occupancy exceeded; 301, describing embodiments in which a user interacts with an outputted solution to evaluate how changes such as selection of an alternative piece of equipment or a different location impacts compliance with functional requirements). 
However, although Austern describes rasterization of images such as for display (Austern, para. 662), it appears to be silent regarding determining that the two-dimensional representation comprises a vector diagram and representing the vector diagram included in the two-dimensional representation as the first raster image.
Gallo teaches a method of quantifying requirements for construction of a building (e.g., Gallo, Abstract, describing a method and system comprising generating and using synthetic data to extract elements from a floor plan drawing and comprising placing building information elements in the floor plan drawing), the method comprising the steps of determining that a two-dimensional representation received into a controller comprises a vector diagram and representing the vector diagram included in the two-dimensional representation as a first raster image (see, e.g., id., paras. 66 and 69-73 and Fig. 8, describing and illustrating a logical flow for generating a floor plan drawing using machine learning and describing steps comprising preparing or pre-processing a PDF drawing to remove parts of the drawings that are not of interest and to raster the PDF into images for further processing, using scale ratio information to determine a target resolution).
Gallo is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of quantifying requirements for construction of a building and with teachings directed toward processing images comprising floor plan information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Austern and Gallo and implement a method of quantifying requirements for construction of a building in which it is determined that a two-dimensional representation comprises a vector diagram and the vector diagram included in the two-dimensional representation is represented as a first raster image in order reduce tedious work through automation that evaluates images using certain image analysis techniques (see, e.g., Gallo, paras. 14, 15, 35-39, and 69-73; and in view of the value of data format consistency well known in the art).
However, Austern as modified by Gallo appears to be silent regarding each region comprising a region area type, allocating a dominance rank with each region area type, and allocating a space included in the first set of boundaries to one of multiple adjacent regions based upon the dominance rank allocated with each region area type.
Thomson teaches a method (e.g., Thomson, Abstract, describing a method useful in architecture and space planning), the method comprising steps of: arranging components, each region comprising a region area type, allocating a dominance rank with each region area type; and allocating a space included in a first set of boundaries to one of multiple adjacent regions based upon the dominance rank allocated with each region area type (see, e.g., id., col. 3, line 47, – col. 4, line 42, describing arrangements in which affinities and priorities are assigned to departments and user interfaces are provided to allow a user to tell at a glance relative priorities of the departments, what departments have been allocated to what floors, the priority of each allocated department, the approximate relative sizes of the allocated departments, and the approximate portions of their respective floors which they take and describing the user allocating spaces in relationship to the information).
Thomson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of quantifying building metrics and with teachings directed toward associated areas with units.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Austern, Gallo, and Thomson and implement a method of quantifying building metrics in which each region comprises a region area type, a dominance rank is allocated with each region area type, and a space included in a first set of boundaries is allocated to one of multiple adjacent regions based upon the dominance rank allocated with each region area type in order to allow more convenient and effective space planning and facilities management (see, e.g., Thomson, col. 4, lines 43-48; and in view of the value of space planning and assignment well known in the art).
Regarding Claim 2, Austern as modified by Gallo and Thomson teaches the method of Claim 1 additionally comprising the steps of: changing at least one of a size and shape of at least one of the multiple dynamic components; and updating the status of whether the building is in compliance with the code designated by the authority having jurisdiction (see, e.g., Austern, paras. 508 and 688, describing embodiments in which a three-dimensional representation of a solution or model is visualized on a display so that the user can visually interact with and understand the makeup of the space; para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by adding a room, deleting a room, or moving a wall such as by dragging a wall out to increase its length and illustrating interactions representing various changes in sizes and shapes; and paras. 161, 176, 230, 301, 431, and 527, indicating embodiments involving correcting or improving compliance issues [representing updating a status in some form]).
Regarding Claim 16, Austern as modified by Gallo and Thomson teaches the method of Claim 1 additionally comprising the steps of: determining whether the two-dimensional representation received into the controller comprises a vector image; and if the two-dimensional representation received into the controller comprises a vector image converting at least a portion of the vector image into a raster image (see, e.g., Austern, paras. 122, 132, 136, 298, 319, 331, 475, 662 and 672, describing a floor plan represented in various vector file formats and describing analysis based on vector information; and see, e.g., Gallo, paras. 66 and 69-73 and Fig. 8, describing and illustrating a logical flow for generating a floor plan drawing using machine learning and describing steps comprising preparing or pre-processing a PDF drawing to remove parts of the drawings that are not of interest and to raster the PDF into images for further processing, using scale ratio information to determine a target resolution.  One of ordinary skill in the art would have been motivated to convert at least a portion of a vector image into a raster image under the same rationale as provided in the discussion of Claim 1 above).

Claims 3-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Austern in view of Gallo and Thomson and in further view of Sit, Ho Wing, U.S. Patent Application 2006/0136179 A1 (published Jun. 22, 2006) (hereinafter “Sit”).
Regarding Claim 3, Austern as modified by Gallo and Thomson teaches the method of Claim 1 as discussed above and further teaches the method additionally comprising the step of: with the AI engine, and referencing one or both of the area of the first feature and the length of the second feature, determining a width (see, e.g., Austern, paras. 123, 162, 163, 320, 395, 428, 626, 704, and 772, indicating determining various lengths and widths such as of rooms and hallways).
However, Austern as modified by Gallo and Thomson appears to be silent regarding determining a width of a path of egress.
Sit teaches a method of quantifying building metrics related to code compliance (see, e.g., Sit, Abstract, describing techniques for representing criteria for blueprints as computer-readable expressions and evaluating blueprints based on computer-readable expressions), the method comprising a step of determining a width of a path of egress (see, e.g., id., paras. 37 and Fig. 1C, describing and illustrating an evaluating method for evaluating a blueprint in which a blueprint is evaluated using at least one stored expression to determine if the blueprints meets at least one criterion; and para. 52 and Fig. 3, describing and illustrating an embodiment in which an expression represents a building rule corresponding to a code compliance review of an ICC section “1003.2.3 Egress width” which states that “dwelling units of groups designated as R-2 and R-3 shall have door opening into the path of egress that is at least one-half of a required corridor width (e.g., 3 feet)” [evaluation or application of the rule comprising determining a width of a path of egress]).
Sit is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of quantifying requirements for construction of a building and with teachings directed toward code compliance.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Austern, Gallo, Thomson, and Sit and implement a method of quantifying building metrics related to code compliance in which a width of a path of egress is determined in order to more easily determine compliance of a building design with applicable building codes such as egress width (see, e.g., Sit, paras. 1-8 and 52; and in view of the value of automated compliance evaluation well known in the art).
Regarding Claim 4, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 3 additionally comprising the step of determining a width of one or both of a doorway and a stairwell (see, e.g., Austern, paras. 121-125, 133, 177, 239, 264, 284, 330, and 678, indicating calculating dimensions of doorways and stairwells; and see, e.g., Sit, para. 52 and Fig. 3, describing and illustrating a building rule corresponding to a code requiring dwelling units of a certain zoning density to have a door opening into a path of egress that is at least one-half of a required corridor width [evaluation or application of the rule comprising determining a width of a doorway].  Note that the teachings anticipate the alternative language of the claim.  One of ordinary skill in the art would have been motivated to determining a width of one or both of a doorway and a stairwell under the same rationale as provided in the discussion of Claim 3 above).
Regarding Claim 5, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 4 additionally comprising the step of generating an interactive user interface comprising user interactive areas operative to change at least one of: a size and shape of at least one of the dynamic components thereby changing at least one of: the area of the first feature and the length of the second feature (see, e.g., Austern, paras. 722, and 723 and Fig. 25D, describing displaying the building information model at the interface such that a user is able to interact with the generated building information model and provide various inputs to change the model; para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by adding a room, deleting a room, or moving a wall such as by dragging a wall out to increase its length; paras. 190, 514, and 634, describing embodiments in which the interface allows the user to move equipment placement locations; and para. 706, describing embodiments in which user input may include instructions to add, delete, move, or extend individual walls within a model, to add, remove, modify, or split rooms, or to move or add a door in a wall); wherein the change places the building in compliance with the code designated by the authority having jurisdiction (see, e.g., id., paras. 6, 7, 10, 160, 166, 167, 170, 177, 187, 189, 203, 204, 238, 244-249, 297, 300-302, 315, 557, 629, and 744 and Figs. 1, 5, and 8, describing outputting or displaying solutions that meet or optimize criteria based on functional requirements [which may represent code issued by an authority]; paras. 161, 176, 230, 301, 431, and 527; indicating embodiments comprising outputting indications of a level of compliance such as an indication of a percentage of compliance with functional specifications; and 301, describing embodiments in which a user interacts with an outputted solution to evaluate how changes such as selection of an alternative piece of equipment or a different location impacts compliance with functional requirements.  The noted teachings render obvious an interactive change that places a building in compliance with code at least because code compliance represents an optimized solution in instances where functional specifications are based on code).
Regarding Claim 6, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 5 wherein at least one of the dynamic components comprises a polygon and the method further comprises the steps of: receiving an instruction via the interactive user interface to modify a parameter of the polygon; and modifying the parameter of the polygon based upon the instruction received via the interactive user interface (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by adding a room, deleting a room, or moving a wall such as by dragging a wall out to increase its length and illustrating interaction with various polygons; para. 706, describing embodiments in which user input may include instructions to add, delete, move, or extend individual walls within a model, to add, remove, modify, or split rooms, or to move or add a door in a wall [the representations of walls, rooms, and doors comprising polygons]; and Figs. 14A-18C, 24A-25C, 26, 28A, 28B, 28D, 28F, 28G, 28K, and 28L, illustrating various interactive plans or models comprising polygons).
Regarding Claim 7, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 6, wherein the parameter modified comprises an area of the polygon (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by dragging a wall out to increase its length [representing changing the area of walls and a room]).
Regarding Claim 8, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 6, wherein the parameter modified comprises a shape of the polygon (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by dragging a wall out to increase its length [representing changing a shape of walls and a room]).
Regarding Claim 9, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 6 wherein the at least one of the dynamic components comprises a line segment and the method further comprises the steps of: receiving an instruction via the interactive user interface to modify a parameter of the line segment; and the method further comprises the step of modifying the parameter of the line segment based upon the instruction received via the interactive user interface (see, e.g., Austern, paras. 3 and 100, describing vectors representing rooms and demarcations such as walls; paras. 508 and 688, describing embodiments in which a three-dimensional representation of a solution or model is visualized on a display so that the user can visually interact with and understand the makeup of the space, the visualization achieved using vectors [representing or comprising line segments] and other aspects; and para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by adding a room, deleting a room, or moving a wall such as by dragging a wall out to increase its length and illustrating changes in various line segments).
Regarding Claim 10, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 9, wherein the parameter of the line segment comprises a length of the line segment and the method additionally comprises the step of modifying a length of a wall based upon the modifying the length of the line segment (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by dragging a wall out to increase its length [representing a change in magnitude of various vectors]).
Regarding Claim 11, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 10, wherein the parameter modified additionally comprises a direction of the line segment and the method additionally comprises the step of modifying an area of a room based upon the modifying of the length and direction of the line segment (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating exemplary embodiments in which the user uses the interface to edit the building information model such as by dragging a wall out to increase its length [representing changing the area of walls and a room]; paras. 428 and 772, indicating an arbitrary shape or geometry of a room; para. 704, indicating arbitrary angles of elements of a floor plan; and Figs. 3B, 22C, and 24D-24G, illustrating walls and rooms of various shapes and having various angles.  In view of the noted teachings, dragging or otherwise changing a portion of a wall so as to change an angle of the wall relative to a room, resulting in a change of area of the room, would have been obvious in order to achieve various arbitrary room design shapes).
Regarding Claim 13, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 9 additionally comprising the step of training the AI engine via a human identifying portions of the two-dimensional representation as a particular type of item and associating a pattern of pixels with the portions of the two-dimensional representation (see, e.g., Austern, para. 127, describing embodiments in which artificial neural networks are configured to analyze inputs and generate corresponding outputs and describing embodiments in which a user may select hyper-parameters for an artificial neural network and/or a machine learning algorithm and the machine learning algorithm may use the hyper-parameters and training examples to determine parameters of the artificial neural network; para. 128, describing examples in which artificial intelligence techniques include use of segmentation, detection, and/or classification models trained to identify walls, doors, or furniture based on a training set of labelled walls, doors, and furniture [representing portions comprising items identified by a human]; paras. 129 and 130, describing embodiments in which machine learning may include training a model to perform a task, the training including providing example training data to the model and iteratively optimizing model parameters until training criteria are satisfied, and describing training data including floor plans annotated with various architectural features, such as doors, door sills, and windows, and equipment, such as furniture, cabinetry, and lighting fixtures [representing human identification of items]; and paras. 215, 333, 416, 417, and 674, describing analyzing pixels included in image data to detect and classify features of floor plans [indicating associating a pattern of pixels with portions of floor plans]).
Regarding Claim 14, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 9 additionally comprising the step of training the AI engine via a human identifying portions of the two-dimensional representation to comprise a boundary (see, e.g., Austern, para. 128, describing examples in which artificial intelligence techniques include trained to identify walls, doors, or furniture based on a training set of labelled walls, doors, and furniture [representing portions comprising boundaries identified by a human]; and paras. 129 and 130, describing embodiments in which machine learning may include training a model to perform a task, the training including providing example training data to the model and iteratively optimizing model parameters until training criteria are satisfied, and describing training data including floor plans annotated with various architectural features, such as walls and rooms [representing human identification of boundaries]).
Regarding Claim 15, Austern as modified by Gallo and Thomson and as further modified by Sit teaches the method of Claim 9 additionally comprising the step of training the AI engine via reference to a boundary allocation hierarchy (see, e.g., Austern, paras. 136, 241, 298, 332, 473, and 673, describing embodiments in which the topological analysis comprises analysis of connectivity of rooms, spaces, zones, and floors within a floor plan and defining relationships between rooms and their position in a floor plan hierarchy [which can be viewed as a boundary allocation hierarchy as noted]; and paras. 486 and 712, describing use of training to perform various tasks including detection, segmentation, or classification tasks.  Training via reference to a floor plan hierarchy in some form is obvious over these teachings in order to perform the topological analysis described).

Claims 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Austern in view of Gallo, Thomson, and Sit and in further view of Cini, Lisa, U.S. Patent Application 2020/0242849 A1 (published Jul. 30, 2020) (hereinafter “Cini”).
Regarding Claim 12, Austern as modified by Gallo, Thomson, and Sit teaches the method of Claim 11 as discussed above and further teaches the method additionally comprising the steps of modifying one or both of: the area of a room and the length and direction of the line segment to remove or shorten an area (see, e.g., Austern, para. 715 and Fig. 25C, describing and illustrating the user using the interface to edit the building information model such as by dragging a wall out to increase its length or by removing a room; paras. 428 and 772, indicating an arbitrary shape or geometry of a room; para. 704, indicating arbitrary angles of elements of a floor plan; and Figs. 3B, 22C, and 24D-24G, illustrating walls and rooms of various shapes and having various angles.  In view of the noted teachings, dragging or otherwise changing a portion of a wall so as to change an angle of the wall relative to a room, resulting in a change of area of the room, would have been obvious in order to achieve various arbitrary room design shapes).
However, Austern as modified by Gallo, Thomson, and Sit does not appear to teach determining that a longest path of egress includes a dead end and modifying the area of the room or the line segment to shorten the dead end included in the path of egress.
Cini teaches a method of quantifying building metrics related to code compliance (see, e.g., Cini, para. 2, describing methods and systems for rendering and modifying three-dimensional models for interior design; and para. 32, describing modeling in relationship to requirements), the method comprising steps of determining that a longest path of egress includes a dead end and modifying a model to remove or shorten the dead end included in the path of egress (see, e.g., id., para. 18 and Fig. 1, describing and illustrating an exemplary embodiment of a system for rendering and modifying three-dimensional models for interior design; para. 34, describing embodiments in which attributes are selected according to and/or compared to one or more default settings and/or constraints set in a modeling device such as according to laws and/or best practices such as the Americans with Disabilities Act and/or regulations pursuant thereto, describing requirements including a requirement that corridors cannot be more than 20 feet dead-end without an exit, and indicating modifications in view of the requirements).
Cini is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of quantifying requirements for construction of a building and with teachings directed toward code or requirement compliance.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Austern, Gallo, Thomson, Sit, and Cini and implement a method of quantifying building metrics related to code compliance in which it is determined that a longest path of egress includes a dead end and one or both of a room and a length and direction of a line segment are modified to remove or shorten the dead end included in the path of egress in allow a user to more easily model a building in compliance with applicable law (see, e.g., Cini, paras. 4-6, 32, and 34; and in view of the value of automated compliance evaluation well known in the art).
Regarding Claim 17, Austern as modified by Gallo, Thomson, and Sit teaches a method corresponding to the method of Claim 3 and Austern as modified by Gallo, Thomson, and Sit and as further modified by Cini teaches a method corresponding to the method of Claim 12.  The same rationales of rejection provided above are applicable.  Austern as modified by Gallo, Thomson, and Sit and as further modified by Cini further teaches the method additionally comprising the step of receiving input from user interface indicting which code designated by the authority having jurisdiction is referenced to determine whether the building is in compliance with the code designated by the authority having jurisdiction (see, e.g., Austern, para. 143, describing embodiments in which functional requirements are based on applicable national, state or municipal codes or industry standards; and paras. 164, 184, and 776, describing user-defined functional requirements.  User input indicating which code requirements are applicable are obvious over these teachings at least in order to allow a user to define relevant requirements).
Regarding Claim 18, Austern as modified by Gallo, Thomson, and Sit and as further modified by Cini teaches the method of Claim 17 additionally comprising the step of displaying in the user interface an action that may be taken to place a building in compliance with the code designated by the authority having jurisdiction (see, e.g., Austern, paras. 975-982, describing embodiments comprising providing a recommendation based on a determined at least one action in relationship to functional requirements).
Regarding Claim 19, Austern as modified by Gallo, Thomson, and Sit and as further modified by Cini teaches the method of Claim 18 wherein the action that may be taken to place a building in compliance comprises shortening a path of egress (see, e.g., Austern, paras. 975-986, describing embodiments comprising providing a recommendation based on a determined at least one action in relationship to functional requirements; and see, e.g., Cini, para. 34, describing requirements including a requirement that corridors cannot be more than 20 feet dead-end without an exit, and indicating modifications in view of the requirements.  In view of these teachings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Austern, Gallo, Thomson, Sit, and Cini and display a compliance action comprising shortening a path of egress under the same rationale as provided in the discussion of Claim 12 above).
Regarding Claim 20, Austern as modified by Gallo, Thomson, and Sit and as further modified by Cini teaches the method of Claim 18 wherein the action comprises widening the path of egress (see, e.g., Austern, paras. 975-986, describing embodiments comprising providing a recommendation based on a determined at least one action in relationship to functional requirements; and see, e.g., Sit, para. 52 and Fig. 3, describing and illustrating an embodiment in which an expression represents a building rule corresponding to a code compliance review of an ICC section “1003.2.3 Egress width” which states that “dwelling units of groups designated as R-2 and R-3 shall have door opening into the path of egress that is at least one-half of a required corridor width (e.g., 3 feet)” [evaluation or application of the rule comprising determining a width of a path of egress].  In view of these teachings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Austern, Gallo, Thomson, Sit, and Cini and display a compliance action comprising widening a path of egress under the same rationale as provided in the discussion of Claim 3 above).

Response to Arguments
Applicant’s arguments filed September 9, 2022, have been fully considered but are generally moot in view of the new grounds of rejection.  Note that various amended limitations of Claim 1 are rendered obvious over the teachings of Gallo and newly added reference Thomson in combination with the teachings of Austern.  Regarding Applicant’s arguments on pages 6-9 of the Amendment (pages 2-4 of the Remarks) that “Austern’s purpose and teachings are fundamentally different than the present invention,” it is noted that although Austern provides teachings relative to simulation of equipment coverage of a floorplan as noted by Applicant, Austern also provides a wide range of teachings related to compliance with code including in relationship to occupancy load as noted above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Hoguet, Ramsay, U.S. Patent Application 2008/0126022 A1 (published May 29, 2008), teaching methods and systems for design in which rooms are assigned a priority which is used to merge walls of rooms.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
10/15/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174